Ryan, C.,
dissenting.
I cannot concur in the opinion herein filed, and the grounds of my dissent are as follows: The Nebraska National Bank obtained a judgment against Henry T. *808Clarke in the district court of Douglas county. After the return of one execution nulla tona, and while an alias execution was in the hands of the sheriff, an order was made by said court directing that Henry T. Clarke and certain of his debtors appear before the court at a date specified and submit to an examination with reference to his property subject to execution which it was alleged by affidavit the said Clarke was unjustly refusing to apply to the satisfaction of such judgment. Thereupon Henry T. Clarke filed his motion to set aside said order on the following grounds: “First, the affidavit upon which the order was made was insufficient in law to justify the court in making the order; second, the said affidavit was insufficient in manner and form to confer jurisdiction upon the court to make such order.” This motion was overruled, and upon application the penal sum and conditions of a supersedeas bond were fixed by the district court. This bond was given and approved and this case was docketed in this court as a proceeding in error upon a petition in error which presented for review the same grounds as the motion above recited. Afterward, on due notice, there was presented by the defendant in error a motion to dismiss the proceedings in this court for the reason that the order sought to be reviewed was not final in its nature. Section 581 of the Code of Civil Procedure is in this language: “An order affecting a substantial right in an action, when such, order in effect determines the action and prevents a judgment, and an order affecting a substantial right made in a spécial proceeding or upon a summary application in an action after judgment, is a final order which may be vacated, modified, or reversed, as provided in this title.” Plaintiff in error insists that the order whereby the district court refused to set aside the order for the examination of Henry T. Clarke was an order affecting a substantial right under the conditions provided in the above quoted section and that, therefore, the present motion should be overruled. This motion must, therefore, *809be decided by determining whether or not the order sought to be reviewed was one affecting a substantial right. To aid us in reaching a conclusion on this point there have been submitted several adjudicated cases which I shall now consider.
The first case cited is Barter v. Briscoe, 9 Mont., 341, in which the third paragraph of the syllabus is in this language: “An order denying a motion to set aside an order for an examination of a judgment debtor upon proceedings supplementary to execution is an appealable order.” An examination of the facts, however, in this case discloses that when the order was made there was not in existence a judgment and that the motion was based on this fact as showing that the district court had no jurisdiction to enter the order complained of. There was no discussion of the question as to whether or not there had been an order affecting a substantial right. The case of National Bank of Westminster v. Burns, 13 S. E. Rep. [N. Car.], 871, cited by the plaintiff in error, did not involve the determination of what is implied by the words “affecting a substantial right,” hence it does not aid us in this investigation. In Robens v. Sweet, 48 Hun [N. Y.], 436, it had been shown that the judgment sought to be enforced by proceedings supplemental to execution had been discharged before such proceedings had been instituted, but the county court had permitted this discharge to be impeached as fraudulent. This the supreme court held could not properly be done, and that, therefore, the order denying the motion to dismiss the supplementary proceedings should have been sustained. In this view it was accordingly held that the order complained of was appealable, as it affected a substantial right. In Palen v. Bushnell, 68 Hun [N. Y.], 554, it was merely held that an appeal would not lie from an order for the examination of a judgment defendant made by a judge, but it was said that an appeal would lie from a ruling denying a motion to set aside such an order. What is properly implied by the words “affecting a substantial right” was *810not involved or discussed. In Francis v. Porter, 88 Hun [N. Y.], 325, the order appealed from was one directing, a reference to take proofs of what books and papers the defendant had power to produce for inspection and authorizing his cross-examination by plaintiff, and it was held that as the application for a discovery had been overruled there was no power to order a reference. In Lamonte v. Pierce, 34 Wis., 483, the refusal of the court to set aside a previous order granting an attachment against defendant as for contempt for refusing to appear in proceedings supplemental to a judgment, was held appealable. There could be no question that this affected a substantial right, but the mere fact that this contempt was with reference to the supplemental proceedings, in no way aids us in our present inquiry. These are all the cases cited by the plaintiff in error. We also refer to language of Reese, J., in Hollingsworth v. Fitzgerald,. 16 Neb., 496.
By the defendant in error in support of its motion to dismiss there were cited Bruce v. Crabtree, 21 S. E. Rep. [N. Car.], 194, Milliken v. Thompson, 54 Jones & S. [N. Y.], 393, and Joyce v. Holbrook, 2 Hil. [N. Y.], 94. In the first of these three cited cases the supreme court of North Carolina held that an appeal would not lie from an order of the nature of that sought to be reviewed in this case; in the second the same ruling was made, and in the third it was held that from an order refusing to permit the examination of a judgment defendant an appeal could not be taken. In no case which has been brought to my notice, or that I have been able to find, has it been held that a mere order requiring a judgment defendant to submit to an examination touching the condition of his property was an order affecting a substantial right. It is argued that if Mr. Clarke is compelled to show the condition of his property the harm will have been accomplished and an appeal thereafter will afford him no protection. We have not been informed what matter of importance it is necessary should be withheld from pub*811licity, and until it is so shown, the probable sacrifice of a substantial right must rest wholly upon conjecture. In my opinion the motion to dismiss should therefore be sustained.